                                                                                                           Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
 Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 1 of 37 PageID #: 3
                                                                                1822-CC11115

                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

AMIR MUHAMMED,                               )
                                             )
       Plaintiff,                            )         Cause No. _____________
                                             )
v.                                           )         Division No. ___
                                             )
CITY OF ST. LOUIS                            )
Serve: Mayor Lyda Krewson                    )
       City Hall Room 200                    )         Jury Trial Demanded
       1200 Market St.                       )
       St. Louis, MO 63103                   )
                                             )
                                             )
       Defendants.                           )


                                 PETITION FOR DAMAGES

       COMES NOW Plaintiff and for his Petition for Damages against Defendant states:

                                        Nature of Action

       1.      This action is brought pursuant to Title VII of the Civil Rights Act, as amended,

42 U.S.C. § 2000e et seq., Title I of the Civil Rights Act of 1991, 42 U.S.C. § 1981, and the

Missouri Human Rights Act (hereinafter MHRA), Chapter 213, RSMo. for employment

discrimination and harassment based on race, religion, and retaliation.

                                             Parties

       2.      Plaintiff Amir Muhammed is an individual who resides in the state of Missouri.

       3.      Defendant City of St. Louis is a municipality located in the state of Missouri.

       4.      Defendant City of St. Louis operates and controls a police department, commonly

referred to as the City of St. Louis Metropolitan Police Department.

       5.      During all times relevant to this Petition, Plaintiff was employed by the City of St.

Louis as a Police Officer.



                                                 1                                                     A
                                                                                                       Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
 Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 2 of 37 PageID #: 4




       6.      At all times relevant to this lawsuit, Defendant City of St. Louis was an employer

engaged in an industry affecting commerce within the meanings of 42 U.S.C. § 2000e(b) (g), and

(h) and 29 U.S.C. § 630(b).

       7.      At all times relevant to this lawsuit, Defendant City of St. Louis was an employer

within the meaning of § 213.010(7) RSMo. of the MHRA because it employed more than 6

persons.

                                               Venue

       8.      Venue is proper in the City of St. Louis because all of the events complained of

herein occurred in the City of St. Louis, as the unlawful discriminatory practices occurred in the

City of St. Louis, Missouri.

                                     Procedural Prerequisites

       9.      On or about April 27, 2017, Plaintiff timely submitted a charge of discrimination

against Defendant with the EEOC and Missouri Commission on Human Rights (MCHR), Charge

Nos. 28E-2017-00920 and E-4/17-48003, where he alleged Defendant unlawfully discriminated

against him based on race, religion, and in retaliation for filing an EEO charge of discrimination

and otherwise complaining of discrimination in the workplace.

       10.     On or about May 31, 2018 the EEOC issued its Notice of Right to Sue, and

Plaintiff instituted this action within 90 days of his receipt of the Notice of Right to Sue. (See

Plaintiff’s Exhibit 1 which is attached hereto and incorporated herein).

       11.     On or about June 19, 2018, the MCHR issued its Right to Sue, and Plaintiff

instituted this action within 90 days of his receipt of the Notice of Right to Sue. (See Plaintiff’s

Exhibit 2 which is attached hereto and incorporated herein).




                                                  2
                                                                                                       Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
 Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 3 of 37 PageID #: 5




                                        Factual Allegations

         12.   Plaintiff Amir Muhammed has been employed by Defendant as a police officer

since 1998.

         13.   Plaintiff is a black man, and a Muslim.

         14.   During the first 18 years of service, Plaintiff had never been written up or

suspended.

         15.   In February 2015, Plaintiff was transferred from District 6 to District 5.

         16.   On his first day in District 5, Plaintiff’s direct supervisor, Sgt. James Clark, told

Plaintiff that he had received a call from Sgt. Clark’s supervisor, Lt. John Applegate.

         17.   Lt. John Applegate told Sgt. Clark that he and his other officers had concerns

about Plaintiff being part of their platoon because of his religion, Muslim.

         18.   In or about May 2015, Plaintiff changed his legal name from Sanford Willis to

Amir Muhammed.

         19.   In March of 2016, another officer, Sgt. Michael Scego, who was Plaintiff’s

superior in the chain of command, refused to call Plaintiff “Muhammed” and would only refer to

Plaintiff as “him,” even during roll call.

         20.   On or about March 12, 2016, Officer Milton Green informed Plaintiff that Sgt.

Scego had tried to “dig up dirt” on Plaintiff in an effort to have Plaintiff disciplined.

         21.   In or about March 2016, Plaintiff responded to a call with Sgt. Michael P. Sisco,

white.

         22.   During the call, Plaintiff found a gun behind a dumpster.

         23.   Thereafter, a black male arrived on the scene.




                                                  3
                                                                                                         Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
 Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 4 of 37 PageID #: 6




       24.        There was no evidence, no victims, or no witnesses to suggest that the suspect

who arrived on the scene, the black male, had fired the gun or otherwise had possession of that

particular gun.

       25.        The suspect actually arrived at the scene after Plaintiff found the gun.

       26.        Nonetheless, Sgt. Sisco wanted to charge the suspect for offenses related to the

weapon.

       27.        Plaintiff refused to do so.

       28.        Sgt. Sisco advised other white officers to write up the report in a manner so that

the suspect would be charged with a crime related to the gun.

       29.        The report written by the white officer at Sisco’s direction was false.

       30.        Plaintiff disagreed with this and reported it to the Internal Affairs Division in or

about March 2016.

       31.        On or about March 23, 2016, Plaintiff was a passenger in a police car involved in

a pursuit of a suspect.

       32.        When the pursuit ended, Plaintiff observed two other officers on the scene,

Officer Dewight Meeks, black, and Officer Haire, white.

       33.        Plaintiff observed Meeks attempt to stop Haire from using excessive force on a

black suspect, and Haire pushed Meeks.

       34.        Plaintiff was asked to prepare a memorandum about what he observed concerning

Meeks and Haire.

       35.        In that memorandum Plaintiff reported that Officer Meeks was trying to stop

Officer Haire from using excessive force on a black suspect.




                                                    4
                                                                                                      Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
 Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 5 of 37 PageID #: 7




        36.    On or about April 30, 2016, a white officer, Jaimie Pitterle, failed to arrive on

scene and assist Plaintiff and offer backup despite being dispatched to do so.

        37.    Pitterle’s actions left Plaintiff in danger.

        38.    Plaintiff reported Pitterle’s conduct to his superiors, Lt. Applegate.

        39.    Officer Pitterle angrily confronted Plaintiff and thereafter was hostile towards

Plaintiff.

        40.    Officer Pitterle had spit in the direction of a female black officer, and accused a

black suspect of “not being her flavor.”

        41.    On or about June 14, 2014, dispatch called Plaintiff to assist Officer Meeks,

another black officer.

        42.    Sgt. Sisco called Plaintiff on the radio and ordered him to not provide assistance

to Meeks, leaving Meeks in danger.

        43.    On or about July 16, 2016, Plaintiff was advised by Sgt. James Clark that Lt.

Applegate was not pleased with Plaintiff.

        44.    Up to this point, Plaintiff had not been disciplined in his 18 years of service.

        45.    In September 2016, Plaintiff’s requests for time off were denied, despite being

within the force’s policy.

        46.    Plaintiff’s requests for other officers to ride with him and for backup were denied,

leaving him in danger.

        47.    In or about September 2016, Plaintiff was harassed by white officers for not

wearing a “mourning patch” which is a patch worn by officers to commemorate a fallen officer.

        48.    The officers were wearing mourning patches because of the shooting death of

Blake Snyder, a St. Louis County Police officer.




                                                   5
                                                                                                          Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
 Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 6 of 37 PageID #: 8




       49.        Plaintiff retrieved a patch and wore it the rest of the day. The only reason he had

not worn one previously was one was not available to him.

       50.        The white officers accused him of acting like “Colin Kaepernick” and not

supporting his fellow officers.

       51.        Colin Kaepernick is a former black NFL player who protested police brutality of

black suspects.

       52.        On or about September 9, 2016, Plaintiff filed an EEO complaint with the City of

St. Louis Police Department Human Resources Department regarding what he perceived as the

racial and religious discrimination he was suffering from.

       53.        Plaintiff expressly stated in his complaint he feared retaliation for filing the

complaint.

       54.        Plaintiff specifically stated in his complaint that not only did he experience racial

and religious discrimination himself but that he witnessed the department violate the civil rights

of citizens based on race.

       55.        On December 1, 2016, Plaintiff received a 1-day suspension for violating a

“pursuit policy” for the March 23, 2016 incident.

       56.        Plaintiff was not the driver of the vehicle involved in the pursuit.

       57.        During Plaintiff’s employment, but especially since 2015, Plaintiff has suffered

from extreme racial and religious harassment and tension at work.

       58.        A black coworker and fellow officer received a note in his locker that said: You

black ass NIGGER. We want you out of our station. We want your black ass DEAD. Fuck your

medals. If an AID call comes out for you we won’t respond. KILL YOURSELF NIGGER OR

WE WILL.” It was signed by “South Patrol.”




                                                     6
                                                                                                      Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
 Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 7 of 37 PageID #: 9




       59.     While this note was not directed specifically to Plaintiff, he was made aware of it

and feared for his safety given the violent racist nature of the note.

       60.     To Plaintiff’s knowledge no officer was ever disciplined for the note.

       61.     Plaintiff complained orally several times to Sgt. Clark about racial and religious

discrimination at the workplace, but nothing was done.

       62.     Other officers use the “n” word at work, specifically but not limited to Officer

Skalzone, a white man.

       63.     Black officers do not want to ride with Skalzone due to his racist slurs and his use

of excessive force on black suspects.

       64.     During roll call the officers would often be told to arrest black citizens, and get

“those jobless shitheads off the corner.”

       65.     Lt. Applegate had referred to an event that was to be hosted by black families as

sure to be “one big shit-show.”

       66.     Another officer referred to black residents of a neighborhood as “shit birds sitting

on a couch.”

       67.     Sgt. Sisco said that he was “sick and tired of riding with niggers” in connection

with having black persons as his partner.

       68.     This ongoing and pervasive racially and religiously hostile environment has

caused Plaintiff tremendous anxiety and stress, so much so that he had to take an extended leave.

                                            Count I
                          Violation of the Missouri Human Rights Act
                                      Race Discrimination

       69.     Plaintiff incorporates by reference the previous paragraphs and further alleges as

follows:




                                                  7
                                                                                                       Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
 Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 8 of 37 PageID #: 10




        70.       Plaintiff is a black male, and is therefore a member of a protected group.

        71.       Plaintiff suffered adverse employment action because of his race, including but

not limited to harassment, suspension, refusal of back up and aid, and refusal to allow him to use

leave benefits.

        72.       Plaintiff’s race was a contributing factor and/or motivating factor in Defendant’s

actions, for the following reasons, including, but not limited to Plaintiff subjected daily to a

racially hostile environment, and was disciplined for complaining about the racial discrimination

and harassment.

        73.       Plaintiff was subjected daily to a racially hostile environment.

        74.       Plaintiff was damaged by Defendant’s actions.

        75.       Defendant’s conduct was outrageous because of an evil motive and reckless

indifference to the rights of Plaintiff, in that Defendants discriminated against Plaintiff based on

race without just cause or excuse in violation of the Missouri Human Rights Act.

        WHEREFORE, Plaintiff prays for judgment in his favor and against Defendants for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.

                                              Count II
                            Violation of the Missouri Human Rights Act
                                      Religious Discrimination

        76.       Plaintiff incorporates by reference the previous paragraphs and further alleges as

follows:

        77.       Plaintiff is a Muslim man, and is therefore a member of a protected group.




                                                    8
                                                                                                       Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
 Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 9 of 37 PageID #: 11




        78.    Plaintiff suffered adverse employment action because of his religious, including

but not limited to harassment, suspension, refusal of back up and aid, and refusal to allow him to

use leave benefits.

        79.    Plaintiff’s religion was a contributing factor and/or motivating factor in

Defendant’s actions, for the following reasons, including, but not limited to: Plaintiff was

disciplined for reasons non-Muslim employees were not disciplined for and Plaintiff was

subjected daily to a religiously hostile environment, including the refusal of his superior to use

his proper name and his supervisor not wanting him in his group due to his religion.

        80.    Plaintiff was damaged by Defendant’s actions.

        81.    Defendant’s conduct was outrageous because of an evil motive and reckless

indifference to the rights of Plaintiff, in that Defendants discriminated against Plaintiff based on

race without just cause or excuse in violation of the Missouri Human Rights Act.

        WHEREFORE, Plaintiff prays for judgment in his favor and against Defendants for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.

                                            Count III
                          Violation of the Missouri Human Rights Act
                                           Retaliation

        82.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        83.    Plaintiff opposed racial and religious discrimination and harassment when he

complained to his supervisors about the discriminatory treatment he was experiencing from

Defendant




                                                  9
                                                                                                     Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 10 of 37 PageID #: 12




        84.     Plaintiff opposed racial discrimination when he complained to his supervisors and

internal affairs about the discriminatory treatment he felt the public was experiencing at the

hands of the department.

        85.     Plaintiff opposed racial and religious discrimination when he filed the September

2016 EEO complaint to human resources.

        86.     Plaintiff had a reasonable belief that he and others were being discriminated

against based on their race and/or religion.

        87.     Defendant took adverse employment action against Plaintiff for all the reasons

stated above.

        88.     Plaintiff’s opposition to discrimination was a contributing and/or motivating

factor to the adverse action taken against him because other employees who did not complain

about discrimination were not treated as he was.

        89.     Plaintiff was damaged as a result of Defendant’s actions.

        90.     Defendant’s conduct was outrageous because of an evil motive and reckless

indifference to the rights of Plaintiff, in that Defendant intentionally harassed Plaintiff and

denied him benefits of employment without just cause or excuse because Plaintiff was exercising

his rights under the Missouri Human Rights Act, and such termination was in violation of the

Missouri Human Rights Act.

        WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.




                                                 10
                                                                                                        Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 11 of 37 PageID #: 13




                                              Count IV
                            Violation of the Missouri Human Rights Act
                                 Hostile Work Environment—Race

       91.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       92.     Plaintiff, a black male, is a member of a protected group.

       93.     Plaintiff was subjected to unwelcome racial harassment during his employment

for the City of St. Louis, including but not limited to racial slurs, racist notes, refusal of backup

and aid; being call Colin Kaepernick, and watching black suspects be framed.

       94.     This unwelcome harassment adversely affected Plaintiff’s employment, because

the hostile environment made it difficult for Plaintiff to perform his job duties and caused him

great emotional distress.

       95.     Defendant did not try to correct the harassing behavior despite knowing about it.

       96.     The harassment Plaintiff has endured is and was severe and pervasive such that it

created an intimidating, hostile and offensive work environment, such that it affected a term,

condition or privilege of his employment.

       97.     Plaintiff believes that his work environment was hostile and abusive, and,

moreover, a reasonable person in Plaintiff’s position would also find the work environment to be

hostile and abusive.

       98.     Plaintiff was damaged as a result of Defendant’s actions.

       99.     Defendant’s conduct of allowing a hostile work environment was outrageous

because of an evil motive and reckless indifference to the rights of Plaintiff, in that Defendant




                                                 11
                                                                                                     Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 12 of 37 PageID #: 14




intentionally allowed the hostile work environment to continue, and did not rectify the situation

despite having actual knowledge of the situation.

        WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.

                    Count V-Violation of the Missouri Human Rights Act
                           Hostile Work Environment—Religion

        100.   Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        101.   Plaintiff, a Muslim male, is a member of a protected group.

        102.   Plaintiff was subjected to unwelcome religious harassment during his

employment for the City of St. Louis, including but not limited to religious slurs, refusal of

backup and aid; refusal of his supervisor to call him by name and his supervisor vocalizing that

he did not want to work with him due to his religion.

        103.   This unwelcome harassment adversely affected Plaintiff’s employment, because

the hostile environment made it difficult for Plaintiff to perform his job duties and caused him

great emotional distress.

        104.   Defendant did not try to correct the harassing behavior.

        105.   The harassment Plaintiff has endured is and was severe and pervasive such that it

created an intimidating, hostile and offensive work environment, such that it affected a term,

condition or privilege of his employment.




                                                 12
                                                                                                       Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 13 of 37 PageID #: 15




        106.   Plaintiff believes that his work environment was hostile and abusive, and,

moreover, a reasonable person in Plaintiff’s position would also find the work environment to be

hostile and abusive.

        107.   Plaintiff was damaged as a result of Defendant’s actions.

        108.   Defendant’s conduct of allowing a hostile work environment was outrageous

because of an evil motive and reckless indifference to the rights of Plaintiff, in that Defendant

intentionally allowed the hostile work environment to continue, and did not rectify the situation

despite having actual knowledge of the situation.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.


                    Count VI-Violation of the Missouri Human Rights Act
                          Hostile Work Environment—Retaliation

        109.   Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        110.   Plaintiff complained of racial and religious discrimination and is a member of a

protected group.

        111.   Plaintiff was subjected to unwelcome harassment during his employment for the

City of St. Louis, including but not limited to religious slurs, racial slurs, refusal of backup and

aid, suspension, refusal of backup and aid, and refusal of employment benefits.




                                                  13
                                                                                                     Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 14 of 37 PageID #: 16




        112.   This unwelcome harassment adversely affected Plaintiff’s employment, because

the hostile environment made it difficult for Plaintiff to perform his job duties and caused him

great emotional distress.

        113.   Plaintiff was harassed because he complained of discrimination and in retaliation

for his complaints.

        114.   The harassment Plaintiff has endured is and was severe and pervasive such that it

created an intimidating, hostile and offensive work environment, such that it affected a term,

condition or privilege of his employment.

        115.   Plaintiff believes that his work environment was hostile and abusive, and,

moreover, a reasonable person in Plaintiff’s position would also find the work environment to be

hostile and abusive.

        116.   Defendant did not try to correct the harassing behavior.

        117.   Plaintiff was damaged as a result of Defendant’s actions.

        118.   Defendant’s conduct of allowing a hostile work environment was outrageous

because of an evil motive and reckless indifference to the rights of Plaintiff, in that Defendant

intentionally allowed the hostile work environment to continue, and did not rectify the situation

despite having actual knowledge of the situation.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.




                                                 14
                                                                                                       Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 15 of 37 PageID #: 17




                                              Count VII
                            Violation of Title VII of the Civil Rights Act
                                        Race Discrimination

       119.       Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       120.       Plaintiff is a black male, and is therefore a member of a protected class.

       121.       Plaintiff suffered adverse employment action because of his race, including but

not limited to Plaintiff suffered adverse employment action because of his race, including but not

limited to harassment, suspension, refusal of back up and aid, and refusal to allow him to use

leave benefits.

       122.       Plaintiff suffered adverse employment action because of his race, including but

not limited to harassment, suspension, refusal of back up and aid, and refusal to allow him to use

leave benefits.

       123.       Plaintiff’s race was a motivating factor in Defendant’s actions, for the following

reasons, including, but not limited to Plaintiff subjected daily to a racially hostile environment,

and was disciplined for complaining about the racial discrimination and harassment.

       124.       Plaintiff was damaged by Defendant’s actions.

       125.       Defendants engaged in intentional discrimination and did so with malice or

reckless indifference to the federally protected rights of Plaintiff, and Defendant’s conduct was

outrageous because of an evil motive and reckless indifference to the rights of Plaintiff, in that

Defendants discriminated against Plaintiff based on race without just cause or excuse in violation

of the Title VII of the Civil Rights Act.

                  WHEREFORE, Plaintiff prays that judgment be entered against Defendants in

excess of $25,000 and that Plaintiff be awarded past, present, and future lost wages and benefits,




                                                   15
                                                                                                     Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 16 of 37 PageID #: 18




compensatory damages, punitive and exemplary damages; interests, costs, attorney’s fees and

any other relief afforded Plaintiff under Title VII of the Civil Rights Act, and all other relief

deemed just and equitable.

                                           Count VIII
                          Violation of Title VII of the Civil Rights Act
                                    Religious Discrimination

       126.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       127.    Plaintiff is a Muslim male, and is therefore a member of a protected class.

       128.    Plaintiff suffered adverse employment action because of his religion, including

but not limited to harassment, suspension, refusal of back up and aid, and refusal to allow him to

use leave benefits.

       129.    Plaintiff’s religion was a motivating factor in Defendant’s actions, for the

following reasons, including, but not limited to: Plaintiff was disciplined for reasons non-

Muslim employees were not disciplined for and Plaintiff was subjected daily to a religiously

hostile environment, including the refusal of his superior to use his proper name and his

supervisor not wanting him in his group due to his religion.

       130.    Plaintiff was damaged by Defendant’s actions.

       131.    Defendants engaged in intentional discrimination and did so with malice or

reckless indifference to the federally protected rights of Plaintiff, and Defendant’s conduct was

outrageous because of an evil motive and reckless indifference to the rights of Plaintiff, in that

Defendants discriminated against Plaintiff based on race without just cause or excuse in violation

of the Title VII of the Civil Rights Act.




                                                16
                                                                                                     Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 17 of 37 PageID #: 19




       WHEREFORE, Plaintiff prays that judgment be entered against Defendants in excess of

$25,000 and that Plaintiff be awarded past, present, and future lost wages and benefits,

compensatory damages, punitive and exemplary damages; interests, costs, attorney’s fees and

any other relief afforded Plaintiff under Title VII of the Civil Rights Act, and all other relief

deemed just and equitable.

                                             Count IX
                           Violation of Title VII of the Civil Rights Act
                                            Retaliation

       132.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       133.    Plaintiff opposed racial and religious discrimination and harassment when he

complained to his supervisors about the discriminatory treatment he was experiencing from

Defendant

       134.    Plaintiff opposed racial discrimination when he complained to his supervisors and

internal affairs about the discriminatory treatment he felt the public was experiencing at the

hands of the department.

       135.    Plaintiff opposed racial and religious discrimination when he filed the September

2016 EEO complaint to human resources.

       136.    Plaintiff exercised his legal rights to oppose racial and religious discrimination

when he complained to his supervisors, internal affairs, and HR.

       137.    Plaintiff had a reasonable belief that he and other employees at Defendant, as well

as the public, were being racially and religiously discriminated against by Defendant and

Defendant’s employees.




                                                 17
                                                                                                       Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 18 of 37 PageID #: 20




       138.    Defendants took adverse employment action against him when it suspended him,

refused him days off, and refused him backup.

       139.    Plaintiff’s opposition to discrimination was a motivating factor to the adverse

action taken against him because other employees who did not complain about discrimination

were not treated as he was.

       140.    Plaintiff was damaged as a result of Defendant’s conduct.

       141.    Defendants engaged in intentional discrimination and retaliation and did so with

malice or reckless indifference to the federally protected rights of Plaintiff, and Defendant’s

conduct was outrageous because of an evil motive and reckless indifference to the rights of

Plaintiff, in that Defendants retaliated against Plaintiff without just cause or excuse in violation

of the Title VII of the Civil Rights Act.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendants in excess of

$25,000 and that Plaintiff be awarded past, present, and future lost wages and benefits,

compensatory damages, punitive and exemplary damages; interests, costs, attorney’s fees and

any other relief afforded Plaintiff under Title VII of the Civil Rights Act, and all other relief

deemed just and equitable.

                                             Count X
                          Violation of Title VII of the Civil Rights Act
                               Hostile Work Environment-Race

       142.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       143.    Plaintiff is a black man and is therefore a member of a protected group.




                                                 18
                                                                                                        Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 19 of 37 PageID #: 21




       144.    Plaintiff was subjected to unwelcome racial harassment during his employment

for the City of St. Louis, including but not limited to racial slurs, racist notes, refusal of backup

and aid; being call Colin Kaepernick, and watching black suspects be framed.

       145.    The unwelcome racial harassment adversely affected Plaintiff’s employment.

       146.    Such conduct was based on Plaintiff’s race.

       147.    Defendant suspended Plaintiff and refused him benefits of his employment such

as vacation time.

       148.    Plaintiff’s rejection of such conduct was a motivating factor in its decision to

suspend him and deny him benefits.

       149.    Plaintiff was damaged as a result of Defendant’s actions.

       150.    Defendants engaged in intentional discrimination and retaliation and did so with

malice or reckless indifference to the federally protected rights of Plaintiff, and Defendant’s

conduct was outrageous because of an evil motive and reckless indifference to the rights of

Plaintiff, in that Defendants retaliated against Plaintiff without just cause or excuse in violation

of the Title VII of the Civil Rights Act.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant in excess of

$25,000 and that Plaintiff be awarded past, present, and future lost wages and benefits,

compensatory damages, punitive and exemplary damages; interests, costs, attorney’s fees and

any other relief afforded Plaintiff under Title VII of the Civil Rights Act, and all other relief

deemed just and equitable.




                                                 19
                                                                                                       Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 20 of 37 PageID #: 22




                                            Count XI
                          Violation of Title VII of the Civil Rights Act
                             Hostile Work Environment-Religion

       151.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       152.    Plaintiff is a Muslim man and is therefore a member of a protected group.

       153.    Plaintiff was subjected to unwelcome religious harassment during his

employment for the City of St. Louis, including but not limited to religious slurs, refusal of

backup and aid; refusal of his supervisor to call him by name and his supervisor vocalizing that

he did not want to work with him due to his religion.

       154.    The unwelcome religious harassment adversely affected Plaintiff’s employment.

       155.    Such conduct was based on Plaintiff’s religion, Muslim.

       156.    Defendant suspended Plaintiff and refused him benefits of his employment such

as vacation time.

       157.    Plaintiff’s rejection of such conduct was a motivating factor in its decision to

suspend him and deny him benefits.

       158.    Plaintiff was damaged as a result of Defendant’s actions.

       159.    Defendants engaged in intentional discrimination and retaliation and did so with

malice or reckless indifference to the federally protected rights of Plaintiff, and Defendant’s

conduct was outrageous because of an evil motive and reckless indifference to the rights of

Plaintiff, in that Defendants retaliated against Plaintiff without just cause or excuse in violation

of the Title VII of the Civil Rights Act.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant in excess of

$25,000 and that Plaintiff be awarded past, present, and future lost wages and benefits,




                                                20
                                                                                                       Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 21 of 37 PageID #: 23




compensatory damages, punitive and exemplary damages; interests, costs, attorney’s fees and

any other relief afforded Plaintiff under Title VII of the Civil Rights Act, and all other relief

deemed just and equitable.

                                              Count XII
                            Violation of Title VII of the Civil Rights Act
                              Hostile Work Environment-Retaliation


       160.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       161.    Plaintiff complained of racial and religious discrimination and is a member of a

protected group.

       162.    Plaintiff was subjected to unwelcome harassment during his employment for the

City of St. Louis, including but not limited to religious slurs, racial slurs, refusal of backup and

aid, suspension, refusal of backup and aid, and refusal of employment benefits.

       163.    This unwelcome harassment adversely affected Plaintiff’s employment, because

the hostile environment made it difficult for Plaintiff to perform his job duties and caused him

great emotional distress.

       164.    Plaintiff was harassed because he complained of discrimination and in retaliation

for his complaints.

       165.    The harassment Plaintiff has endured is and was severe and pervasive such that it

created an intimidating, hostile and offensive work environment, such that it affected a term,

condition or privilege of his employment.

       166.    Plaintiff believes that his work environment was hostile and abusive, and,

moreover, a reasonable person in Plaintiff’s position would also find the work environment to be

hostile and abusive.



                                                  21
                                                                                                     Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 22 of 37 PageID #: 24




        167.   Defendant did not try to correct the harassing behavior.

        168.   Plaintiff was damaged as a result of Defendant’s actions.

        169.   Defendant’s conduct of allowing a hostile work environment was outrageous

because of an evil motive and reckless indifference to the rights of Plaintiff, in that Defendant

intentionally allowed the hostile work environment to continue, and did not rectify the situation

despite having actual knowledge of the situation.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.

                                               Count XIII
                                     Violation Of 42 U.S.C. § 1981a
                                         Race And Retaliation

        170.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        171.   Plaintiff is a black man and is therefore a member of a protected class.

        172.   Plaintiff opposed racial and religious discrimination and harassment when he

complained to his supervisors about the discriminatory treatment he was experiencing from

Defendant

        173.   Plaintiff opposed racial discrimination when he complained to his supervisors and

internal affairs about the discriminatory treatment he felt the public was experiencing at the

hands of the department.

        174.   Plaintiff opposed racial and religious discrimination when he filed the September

2016 EEO complaint to human resources.




                                                 22
                                                                                                     Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 23 of 37 PageID #: 25




       175.      Plaintiff had a reasonable belief he and others were being discriminated against

based on race.

       176.      Defendants treated Plaintiff poorly because of his race, including suspending him

and subjecting him to a hostile work environment.

       177.      Plaintiff race and/or his opposition to racial discrimination were the motivating

factors in the Defendant’s decisions, for the reasons stated above.

       178.      Defendants engaged in unlawful employment practices by discriminating against

Plaintiff due to his race and retaliating against him by taking adverse employment action against

Plaintiff when he was suspended in December 2016.

       179.      The effect of the practices complained of above has been to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect his status as an employee.

       180.      The unlawful practices complained of above were intentional.

       181.      The unlawful practices complained of above were done with malice and/or

reckless indifference to the federally protected rights of Plaintiff.

       182.      Plaintiff was damaged as a result of the aforementioned adverse employment

actions.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendants and that

Plaintiff be awarded past, present, and future lost wages and benefits, compensatory damages,

punitive and exemplary damages; interests, costs, attorney’s fees and any relief deemed just and

equitable.




                                                  23
                                                                                                        Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 24 of 37 PageID #: 26




                                 Constitutional Challenge
   Application Of Senate Bill 43, And Any Provisions Therein, To This Cause Of Action
                             Would Violate The Constitution

          183.   Plaintiff incorporates by reference the previous paragraphs as if fully set forth

herein.

          184.   Senate Bill 43 and numerous particular provisions therein, which became

effective on August 28, 2017, and which purport to apply to this case, violate the Missouri

Constitution and are therefore invalid and without legal effect, as more fully discussed herein.

          185.   SB 43, which purports to limit plaintiff’s relief under Missouri Human Rights Act

(MHRA) cases, violates:

          a.     Plaintiff’s right to equal protection of the law, guaranteed by Article I, Section 2

of the Missouri Constitution, because:

       i.        The cap on damages irrationally treats plaintiffs in MHRA cases differently than

other tort cases; and

      ii.        The cap on damages irrationally treats plaintiffs with severe injuries and large

damages differently than those with little damages;

          b.     Plaintiff’s right to due process of law, guaranteed by Article I, Section 10 of the

Missouri Constitution because it unreasonably deprives plaintiffs of full and fair compensation

for their injuries.

          c.     Plaintiff’s right to a certain remedy for every injury, guaranteed by Article I,

Section 14 of the Missouri Constitution, because the statute fails to provide a reasonable

substitute for the damages denied to plaintiffs under the statute;

          d.     Plaintiff’s right to a trial by jury, guaranteed by Article I, Section 22(a) of the

Missouri Constitution, because the right to a trial by jury as provided for in the Constitution




                                                   24
                                                                                                        Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 25 of 37 PageID #: 27




includes the right to have a jury determine all of plaintiffs’ damages without interference by

legislature;

        e.     The separation of powers, established by Article II, Section 1 of the Missouri

Constitution, because it is within the fundamental and inherent function of the courts, not the

legislature, to remit verdicts and judgments; and

        f.     The prohibition against special laws granting to any corporation, association or

individual any special or exclusive right, privilege, or immunity, established by Article III,

Section 40 (28) of the Missouri Constitution, because the cap (1) arbitrarily distinguishes

between slightly and severely injured plaintiffs; (2) arbitrarily distinguishes between plaintiffs

with identical injuries; (3) arbitrarily distinguishes between individual types of injuries; and (4)

arbitrarily distinguishes between tortfeasors based on the number of employees they have.

        186.   SB 43, which purports to provide that the MHRA, the Workers’ Compensation

chapter, and the general employment law chapter, shall be the exclusive remedy for any and all

claims for injury or damages arising out of the employment relationship, violates Plaintiff’s right

to a trial by jury, guaranteed by Article I, Section 22(a) of the Missouri Constitution, because the

right to a trial by jury as provided for in the Constitution includes the right to have a jury

determine all of plaintiffs’ damages for all possible claims without interference by legislature;

Plaintiff’s right to due process of law, guaranteed by Article I, Section 10 of the Missouri

Constitution because it unreasonably deprives plaintiffs of full and fair compensation for their

injuries; Plaintiff’s right to a certain remedy for every injury, guaranteed by Article I, Section 14

of the Missouri Constitution; and purports to limit Plaintiff’s ability to bring Federal claims in

state court, which violates the supremacy clause, Article VI of the U.S. Constitution.




                                                  25
                                                                                                    Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 26 of 37 PageID #: 28




       187.    Applying any aspects of SB 43 that are substantive retroactively to this claim

would violate Article I, Section 13 of the Missouri Constitution.

       188.    The Missouri Attorney General has been served with a copy of this Petition

pursuant to Missouri Rule 87.04 and Section 527.210, RSMo.

       Wherefore, Plaintiffs ask for the Court to declare that Senate Bill 43 and its enacted

statutory provisions are unconstitutional and therefore to apply the laws in effect before August

28, 2017 and to provide such other relief as this Court deems proper and just.


                                             Respectfully submitted,

                                             PONDER ZIMMERMANN LLC

                                             By       /s/ Jaclyn Zimmermann
                                                  Jaclyn M. Zimmermann, #57814
                                                  jmz@ponderzimmermann.com
                                                  Douglas Ponder, #54968
                                                  dbp@ponderzimmermann.com
                                                  20 S. Sarah
                                                  St. Louis, MO 63108
                                                  Phone: 314-272-2621
                                                  Fax: 314-272-2713

                                                  Attorneys for Plaintiff Amir Muhammed




                                                26
                                                                                  Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 27 of 37 PageID #: 29
                                                             1822-CC11115
                                                                                  Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 28 of 37 PageID #: 30
                                                             1822-CC11115
                                                                                  Electronically Filed - City of St. Louis - August 28, 2018 - 04:46 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 29 of 37 PageID #: 31
           Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 30 of 37 PageID #: 32
            IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 1822-CC11115
MICHAEL KELLAN MULLEN
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
AMIR MUHAMMED                                                   JACLYN MARIE ZIMMERMANN
                                                                PONDER ZIMMERMANN LLC
                                                                20 S SARAH ST
                                                          vs.   ST LOUIS, MO 63108
Defendant/Respondent:                                           Court Address:
CITY OF ST LOUIS                                                CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Employmnt Discrmntn 213.111                                  SAINT LOUIS, MO 63101                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: CITY OF ST LOUIS
                            Alias:
 MAYOR LYDA KREWSON
 CITY HALL ROOM 200
 1200 MARKET ST
 SAINT LOUIS, MO 63103
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                 August 30, 2018
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 18-SMCC-14691            1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                      Electronically Filed - City of St. Louis - September 11, 2018 - 12:23 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 31 of 37 PageID #: 33




                   IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                STATE OF MISSOURI

AMIR MUHAMMED,                           )
                                         )
      Plaintiff,                         )        Cause No. 1822-CC11115
                                         )
v.                                       )        Division No. 1
                                         )
CITY OF ST. LOUIS                        )
Serve: Mayor Lyda Krewson                )
       City Hall Room 200                )        Jury Trial Demanded
       1200 Market St.                   )
       St. Louis, MO 63103               )
                                         )
                                         )
      Defendants.                        )


                                MEMO RE FILING FEE

      COMES NOW Plaintiff and pays the additional $3.50 filing fee.


                                         Respectfully submitted,

                                         PONDER ZIMMERMANN LLC

                                         By       /s/ Jaclyn Zimmermann
                                              Jaclyn M. Zimmermann, #57814
                                              jmz@ponderzimmermann.com
                                              Douglas Ponder, #54968
                                              dbp@ponderzimmermann.com
                                              20 S. Sarah
                                              St. Louis, MO 63108
                                              Phone: 314-272-2621
                                              Fax: 314-272-2713

                                              Attorneys for Plaintiff Amir Muhammed




                                              1
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 32 of 37 PageID #: 34
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 33 of 37 PageID #: 35
                                                                                                      Electronically Filed - City of St. Louis - October 15, 2018 - 01:39 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 34 of 37 PageID #: 36




                 IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                       TWENTY-SECOND JUDICIAL CIRCUIT
                              STATE OF MISSOURI
AMIR MUHAMMED,                                )
                                              )
               Plaintiff,                     )       Cause No.      1822-CC11115
                                              )
v.                                            )       Division:      1
                                              )
CITY OF ST. LOUIS,                            )
                                              )
               Defendant.                     )

                    NOTICE TO STATE COURT AND TO PLAINTIFF
                       OF FILING OF NOTICE OF REMOVAL

       Defendant City of St. Louis (“Defendant”) hereby notifies this Court and Plaintiff Amir
Muhammed of the removal of the above-styled case from the Circuit Court of the City of St.
Louis, State of Missouri, to the United States District Court for the Eastern District of Missouri.
A copy of the Notice of Removal is attached hereto.
                                                                            Respectfully submitted,

                                                                                  JULIAN BUSH
                                                                              CITY COUNSELOR

                                                                              /s/ Alexis L. Silsbe

                                                                      Alexis L. Silsbe, #64637MO
                                                                         Associate City Counselor
                                                                           Attorney for Defendant
                                                                             Room 314, City Hall
                                                                               1200 Market Street
                                                                             St. Louis, MO 63103
                                                                           Phone: (314) 622-4621
                                                                              Fax: (314) 622-4956
                                                                         SilsbeA@stlouis-mo.gov
                                                                      ATTORNEY FOR DEFENDANT




                                                  1
                                                                                                        Electronically Filed - City of St. Louis - October 15, 2018 - 01:39 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 35 of 37 PageID #: 37




                                 CERTIFICATE OF SERVICE

        I hereby certify this Notice was electronically filed with the Court for service through the
electronic filing system on October 15, 2018.

                                                                                 /s/ Alexis L. Silsbe




                                                 2
                                                                                                         Electronically Filed - City of St. Louis - October 15, 2018 - 01:39 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 36 of 37 PageID #: 38




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

AMIR MUHAMMED,                                      )
                                                    )
     PLAINTIFF,                                     )
                                                    )
v.                                                  )   Civil Action No.
                                                    )
CITY OF ST. LOUIS,                                  )
                                                    )   JURY TRIAL DEMANDED
     DEFENDANT.                                     )

                       NOTICE OF REMOVAL TO FEDERAL COURT

        Defendant City of St. Louis (“Defendant”) notifies this Court of the removal of
Muhammed v. City of St. Louis, et al., Cause No. 1822-CC11115, from the 22nd Judicial Circuit
Court of Missouri, to the U.S. District Court for the Eastern District of Missouri. As grounds for
removal, Defendant states:
1.      On August 28, 2018, Plaintiff Amir Muhammed (“Plaintiff”) filed suit against Defendant
in the 22nd Judicial Circuit Court of Missouri, in Muhammed v. City of St. Louis, et al., Cause
No. 1822-CC11115.
2.      Plaintiff effected service on City on September 17, 2018.
3.      City files this notice within thirty days after service, making removal timely under 28
U.S.C. § 1446(b) and Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-
355 (1999).
4.      Pursuant to Local Rule 2.03, a copy of all process, pleadings, orders and other documents
on file in state court are attached as Exhibit A.
5.      Venue is proper in this District under 28 U.S.C. § 1441(a), because this District and
Division embrace the place in which the removed action has been pending.
6.      Plaintiff alleges violations of his rights pursuant to Title VII of the Civil Rights Act, thus
this Court has original jurisdiction under 28 U.S.C. § 1331.
7.      City concurrently submits the filing fee in the amount of $400.00 and the proof of filing
the notice of removal with the Clerk and State court.




                                                    1
                                                                                                       Electronically Filed - City of St. Louis - October 15, 2018 - 01:39 PM
Case: 4:18-cv-01757-RLW Doc. #: 1-1 Filed: 10/15/18 Page: 37 of 37 PageID #: 39




       WHEREFORE, City petitions this Court for removal of Muhammed v. City of St. Louis,
Cause No. 1822-CC11115, from the 22nd Judicial Circuit Court of Missouri, to this Court for all
further proceedings.
                                                                           Respectfully submitted,

                                                                                 JULIAN BUSH
                                                                             CITY COUNSELOR

                                                                              /s/ Alexis L. Silsbe

                                                                     Alexis L. Silsbe, #64637MO
                                                                        Associate City Counselor
                                                                          Attorney for Defendant
                                                                            Room 314, City Hall
                                                                              1200 Market Street
                                                                            St. Louis, MO 63103
                                                                          Phone: (314) 622-4621
                                                                             Fax: (314) 622-4956
                                                                        SilsbeA@stlouis-mo.gov
                                                                     ATTORNEY FOR DEFENDANT




                                CERTIFICATE OF SERVICE



I hereby certify this Notice was electronically filed with the Court for service on October 15,
2018.

                                                                                /s/ Alexis L. Silsbe




                                                 2
